DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s amendments with subsequent arguments in support of the amendments, see p. 8, filed 08/16/2022, with respect to claims 1-6 and 8-13 have been fully considered and are persuasive.  The 112 (b) rejections of 07/13/2022 have been withdrawn. 
Applicant’s amendments with subsequent arguments in support of the amendments, see pp. 9-10, filed 03/23/2022, with respect to claims 1-13 have been fully considered and are persuasive.  The 103 rejections of 12/24/2021 have been withdrawn. 
Applicant’s arguments, see pp. 11, filed 03/23/2022, with respect to claims 1-6 have been fully considered and are persuasive.  The obviousness double patenting rejection of 12/24/2021 has been withdrawn. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: 
outboard support elements (shelves, gas bearings, or rollers, see para. [0109]) in claims 6-7;
substrate unit (substrate and backer device, see para. [0069]) in claims 1, 8, 9.
Counter moment inducing system (appears to be any one of torsion springs, cantilever springs, coil springs, leaf springs, magnetic actuators, electromagnetic actuators, gas bellows, and pneumatic cylinders, para. [0111]) in claims 1, 7-9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Allowable Subject Matter
Claims 1-6, 8-13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record discloses a thin film deposition system, comprising: a vacuum-preloaded gas bearing deposition head positioned in an external environment having an ambient pressure, the deposition head having an output face facing a first substrate surface of a substrate and being configured to expose the first substrate surface to a plurality of gaseous materials including one or More reactive gaseous materials, wherein the output face includes a plurality of source openings through which the gaseous materials are supplied and one or more exhaust openings;
wherein an exhaust pressure at the exhaust openings is less than ambient pressure and a source pressure at the source openings is greater than the exhaust pressure at the exhaust openings, and wherein a source pressure at outermost source openings of the plurality of source openings is greater than ambient pressure;
a substrate unit including the substrate, the substrate having a length in an in-track direction; a motion control system that moves the substrate unit over the output face of the deposition head in the in-track direction in accordance with a specified motion profile without constraining motion of the substrate unit in a direction normal to the output face of the deposition head, wherein the motion profile includes moving a center of gravity of the substrate unit beyond a first edge of the output face;
wherein an integrated pressure across the output face provides a net force on the first substrate surface in a direction normal to the output face, wherein a sum of the forces on the substrate unit in a direction normal to the output face and a sum of moments on the substrate unit are zero at all positions in
the motion profile and wherein a gap exists between the first substrate surface and the output face at all positions in the motion profile; wherein the substrate unit includes a backer device rigidly attached to a second substrate surface of the substrate, the second substrate surface being opposite to the first substrate surface; and wherein the thin film deposition system further includes a counter moment inducing system that applies a counter moment to the substrate unit including a first component and a second component.
However the prior art fails to reasonably teach the applied counter moment is a function of an in-track position of the substrate unit at a specified in-track position of the substrate unit, said counter moment inducing system comprising the first component attached to the backer device and the at least one second component located at a fixed position and at an offset distance from said first component, said first component not contacting said second component through a full range of said specified motion profile and contacting said second component at the specified in-track position of the substrate unit to apply said counter moment, as set forth in the current claims. 
The apparatus of Nunes, Levy, Iida, Kawato does not disclose the limitations above. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.  This subject matter is therefore rendered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20180265971, US 20180265978, US 20180265976, US 20180265979 discloses inventions by at least one of the inventors. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charlee J. C. Bennett whose telephone number is (571)270-7972. The examiner can normally be reached M-Th 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 5712725166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charlee J. C. Bennett/Primary Examiner, Art Unit 1718